Citation Nr: 0619169	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right inguinal 
hernia.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of a Department of 
Veterans' Affairs (VA), Regional Office (RO).  

In June 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the veteran's file.

In December 2004, the Board remanded this issue for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1. In March 1994, the RO denied the veteran's application to 
reopen the claim of  service connection for a right inguinal 
hernia.

2. The evidence received since the March 1994 rating decision 
by the RO is cumulative of evidence previously of record, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
March 1994 rating decision by the RO, and the claim is not 
reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 
(2001). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2001. The notice informed the veteran of the 
evidence needed to reopen the claim, namely, evidence that 
was new and material, and the evidence needed to establish 
the underlying claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service or a condition made worse during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and service.  The 
veteran was also informed that VA would obtain service 
medical records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or authorization VA to obtain such records on his behalf.  He 
was asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notice also 
included the effective date provision for service connection, 
that is, the date of receipt of the claim, as the claims were 
received more than one after service.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Kent v. Nicholson, No.-04-181 
(Vet. App. March 31, 2006) (notice of the evidence necessary 
to reopen the claim and the evidence necessary to establish 
the underlying claim for the benefit sought); and of Dingess 
v. Nicholson, 19 Vet.App. 473 (2006) (except for the criteria 
for rating a hernia).  

Although the VCAA notice did not include the criteria for 
rating a hernia the claimed disability, since the Board is 
denying the claim, any question as to the disability rating 
is rendered moot and any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the veteran's claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Law and Regulations

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

While the Board notes that the veteran was not provided 
notice of the older version of 38 C.F.R. § 3.156(a), it is 
found that there is no prejudice to him in proceeding to a 
final decision.  The two versions of 38 C.F.R. § 3.156(a) are 
similar and, more importantly, as explained below, the 
veteran has not presented any information at all that would 
constitute new and material evidence under either version.  
Therefore, there is no prejudice to him in proceeding to the 
merits of the case.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis 

The evidence of record at the time of the March 1994 rating 
decision included the service medical records, which were 
negative for any complaints of or treatment for a right 
inguinal hernia.  In September 1968, the veteran was 
hospitalized for the surgical repair of a left hernia.  The 
hospital report does not refer to any weakness or hernia of 
the right side.  In August 1969, the RO denied entitlement 
service connection for a right hernia.

The veteran was examined by VA in January 1994.  He stated 
that he had had surgery for a right hernia in 1969.  The 
examination noted a recurrence of a right inguinal hernia.  
The diagnosis was post-operative bilateral herniorrhaphy, 
recurrent on the right.  

In the rating decision in March 1994, the RO determined that 
the veteran's claim for service connection for a right hernia 
was not well grounded, that is, there was no indication that 
the right hernia in service and no evidence of a relationship 
between the current disability and his period of service.

The evidence added to the record since March 1994 includes 
private medical records, dated from 1992 to 2000, documenting 
bilateral hernias.  VA records, dated in January 2001, also 
refer to bilateral herniorraphy.  

In June 2004, the veteran testified that he had had right 
hernia surgery in 1969.

After a careful review of the evidence of record, the 
additional evidence which the veteran has submitted is not 
"new and material."  Accordingly, his claim is not reopened 
and the March 1994 decision by the RO remains final.

In this case, the additional evidence is merely cumulative.  
The evidence previously of record showed that the veteran had 
been treated for a right inguinal hernia following service.  
There is no evidence suggesting that the veteran's right 
inguinal hernia was related to his period of service.  As for 
the veteran's testimony that he had had surgery for this 
condition in 1969, the allegation of surgery in 1969 has been 
previously considered and rejected. 

Because new and material evidence to reopen the claim has not 
been presented, the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993)

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
right inguinal hernia is denied. 

____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


